          Case 1:20-cv-02628-JGK-SLC Document 39 Filed 02/03/21 Page 1 of 1

                  WESLEY M. MULLEN                                                     MULLEN P.C.
                                                                             THE METLIFE BUILDING
                                                                 200    PARK AVENUE | SUITE 1700
                                                                             NEW YORK, NY 10166



                                                                                          February 2, 2021

                  Hon. Sarah L. Cave
                  United States District Judge
                  Southern District of New York
                  500 Pearl Street
                  New York, NY 10007

                  VIA CM/ECF

                           Re:     Krieger v. Alison Lou LLC, No. 20 CV 2628 (JGK)

                  Your Honor,

                  I represent the Defendant in this copyright case.

                  By Order dated February 1, 2021, (ECF Doc. 37), the Court set a telephone conference
                  for Tuesday, February 9, 2021 at 11:00 a.m.

                  I regret that I have an immoveable conflict at that date and time.

                  Counsel for the parties jointly and respectfully request that the telephone conference be
                  adjourned to February 18, 2021 or any later date convenient for the Court.

                  I conferred by email with Mr. Freeman, counsel for Plaintiff, who consents.

                  Respectfully,



                  Wesley M. Mullen

                  cc:      All counsel of record (via CM/ECF and email)

The telephone conference currently scheduled for
February 9, 2021 at 11:00 am is ADJOURNED until
Thursday, February 18, 2021 at 10:00 am and will
take place on the Court's conference line. The parties
are directed to call: 866-390-1828; access code:
380-9799, at the scheduled time.

The Clerk of Court is directed to close ECF No. 38.

SO ORDERED              2/3/2021




                                                         wmullen@mullenpc.com | (646) 632-3718
